DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 in the reply filed on 9/1/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chamber comprising a surface for spinning the filter of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
At [0056], the specification references figures that include flowcharts and block diagrams. No such figures appear to be present with those features. Please resolve as to whether the descriptive language is erroneous or if there are figures that may be inadvertently omitted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tibbe (US 2012/0055854).
Regarding claim 1, Tibbe discloses a filter system for filtering magnetic particles (title/abstract, capable of) comprising:
A micro-machined filter comprising a plurality of pores within a substrate ([0033], [0028-0030], e.g. see figures 1a/b);
A chamber comprising a surface for spinning the filter (collection surface and spacer means form a chamber with surfaces contacting the filter, see also figure 1a, 1b, [0028]; note claims do not require any structure actually spinning the filter, such as a motor or other actuator, here, the filter is capable of being spun either separately from or as a part of the larger assembly illustrated in the figures); and
A magnetic field generating device for applying a magnetic field to the filter (magnet M).
Regarding claim 2, Tibbe further provides wherein the substrate comprises a semiconductor material ([0033] - silicon microsieves).
Regarding claim 3, Tibbe further provides wherein the semiconductor material is silicon ([0033]).
Regarding claim 6, Tibbe further provides wherein the substrate comprises a non-magnetic material ([0033], e.g. the silicon).
Regarding claim 7, Tibbe further provides wherein pores of the plurality of pores have a plurality of widths (see for instance [0033]; note claims do not require a plurality of different widths).
Regarding claim 8, Tibbe further provides wherein a pore of the plurality of pores has a width that is greater than a magnetic particle of interest (material worked upon, see also MPEP 2115 as well as Tibbe at [0028]).
Regarding claim 9, Tibbe further provides wherein the magnetic particles are iron, nickel, cobalt, or an alloy thereof ([0028], ferrofluid implies iron, not further material worked upon, MPEP 2115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbe (US 2012/0055845) in view of Issadore (US 2016/0158756).
Regarding claims 4-5, Tibbe as noted above provides a number of filtering material options ([0029]).  Tibbe does not expressly provide for a glass dielectric material filter.
Issadore discloses a method for filtering magnetic particles (title/abstract, see also claim 20) comprising:
Applying an external magnetic field to a filter comprising a plurality of pores within a substrate ([0048-0050, 0061]);
Disposing a solution comprising a first particle having a magnetic particle of interest that has a width less than a width of the pores and a second particle onto the filter ([0060-0062], [0069-0070], [0080-0082]); and
Separating the first particle from the second particle by capturing the first particle within a pore of the plurality of pores ([0052], [0061]).
Issadore further provides wherein the substrate comprises a dielectric material, a non-magnetic material, or a combination thereof ([0034], multiple materials listed include polycarbonate which is both non-magnetic and dielectric), the dielectric material comprises glass ([0034], polycarbonate is a dielectric material and considered to be a polymer glass).  Issadore further provides that polycarbonate membranes formed with ion track etching have uniform pore sizes ([0035]).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Tibbe to replace the filtering material such that the filter is made of polycarbonate as taught by Issadore for the purpose of providing a membrane or filter with uniform pore sizing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759